Title: From Alexander Hamilton to Henry Glen, 26 June 1792
From: Hamilton, Alexander
To: Glen, Henry



Treasury DepartmentPhiladelphia June 26. 1792
Sir

Your letter of the 10th of May duly came to hand.
When Mr. Van Ingen was in Philadelphia on your business he communicated to me his errand—and though the constitution of the department refers the settlement of Accounts exclusively to the Auditor and Comptroller, I interfered so far as to converse particularly with the latter Officer, and it appeared to me that the difficulties, which remained, were insurmountable.
As the matter was fully & particularly explained to Mr. Van Ingen, it is unnecessary to enter into any explanation here.
But if there is any point on which you are desirous of further light I would advise you to write Oliver Woolcott Esquire Comptroller of the Treasury who I doubt not will give you speedy and full information.
With consideration and esteem   I am Sir   Your obedient servant
Alex Hamilton
Henry Glen EsquireAlbany
